Appeal by the defendant from a judgment of the County Court, Westchester County (Cowhey, J.), rendered September 5, 1991, convicting him of manslaughter in the first degree, criminal use of a firearm in the first degree, and criminal possession of a *693weapon in the second degree, after a nonjury trial, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress statements made by the defendant to law enforcement officials.
Ordered that the judgment is affirmed.
The defendant contends that his confessions should be suppressed because they were obtained as a result of police deception and trickery. We disagree. Although the police falsely informed the defendant, before obtaining his confessions, that an eyewitness had identified him as the perpetrator of the subject crimes, we find that this ruse was not so fundamentally unfair as to deny the defendant due process (see, People v Tarsia, 50 NY2d 1, 11; People v Jackson, 140 AD2d 458, 459; cf., People v Leonard, 59 AD2d 1). Similarly, we do not perceive the conduct of the law enforcement officials to have been so egregious as to render the confession involuntary (see, People v Hassell, 180 AD2d 819, 820; People v Henry, 132 AD2d 673, 675; CPL 60.45).
We have considered the defendant’s remaining contentions and find them to be unpreserved for appellate review or without merit (see, People v Sobotker, 43 NY2d 559, 563; People v Udzinski, 146 AD2d 245; People v Salvaty, 163 AD2d 494). Bracken, J. P., Rosenblatt, Miller and Pizzuto, JJ., concur.